Title: [Diary entry: 25 January 1787]
From: Washington, George
To: 

Thursday 25th. Mercury at 35 in the Morning—42 at Noon and 39 at Night. Lowering morning, with some appearances of the weathers breaking in the forenoon but it soon thickened again and before 3 began a fine snow which soon turned to rain which it continued to do thru the whole, or greater part of the Night. Wind at So. West. Rid to the Ditchers & Mill and to the Ferry, French’s Dogue run, & Muddy hole Plantations. At work as usual at the Ferry and Frenchs—at Dogue run repairing & altering the Meadow fence & filling up gullies before the Plows. The Muddy hole Hoe People had returned to the New ground in front of the house and were breaking it up as heretofore. They came to this work on Monday Morning. On my return home found Mr. Madison here and after Dinner Mr. Griffith came in both of Whom stayed all night.